In this case the demurrer of G. W. Buckholtz, defendant in error, was sustained to the petition of the plaintiff, Spaulding Manufacturing Company, February 27, 1913, and a motion for a new trial was overruled that same day in the trial court. Petition in error and case-made was filed in this court August 26, 1913, but there was no, waiver of issuance and service of summons in error until August 29, 1913, or until after six months had expired from the date of the judgment. Neither was a praecipe for summons in error filed or summons issued thereon or a general appearance made within six months. This being the state of the record, the law in Watkins et al.v. Barnwell, 35 Okla. 205, 128 P. 511, rules this case. *Page 55 
The motion to dismiss is sustained, and the cause ordered dismissed.
All the Justices concur, except WILLIAMS, J., absent and not participating.